DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 02/04/2021, No Claims have been cancelled, and Claims 1-11 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutton (US PGPub 2002/0091409).
Regarding Claim 1, Sutton teaches a catheter comprising: 
a first hollow shaft (270; Figure 8); 
a tubular mesh member (262/260/258) (see Paragraph 0042 which disclose the filter can be made of a mesh material) that includes a proximal end (268) joined to a distal end of the first hollow shaft (270) and is formed to expand and contract in a radial direction of the catheter (Paragraph 0048) (Figure 8); 
a distal end tip (266) that is joined to a distal end (264) of the mesh member (Figure 8; Paragraph 0048); 
a first core wire (250) that includes a distal end (252) joined to the distal end tip (266) and extends inside the mesh member (260) and the first hollow shaft (270) so that a proximal end of the first core wire (250) is positioned further on a proximal side than a proximal end of the first hollow shaft (270) (see Figure 8); and 
a second hollow shaft  (410 in Figure 12) that slides along an axial direction of the first hollow shaft and is movable between (i) a first position at which the second hollow shaft surrounds an outer periphery of the first hollow shaft with a distal end of the second hollow shaft positioned further on the proximal side than the distal end of the first hollow shaft (as show in Figure 12; see Paragraph 0055 in which states that the filter can be delivered through sheath 410) and (ii) a second position at which the second hollow shaft surrounds an outer periphery of the mesh member with the distal end of the second hollow shaft positioned further on a distal side than the distal end of the first hollow shaft (a fully retracted configuration which is not shown).
Regarding Claim 8, Sutton teaches the catheter according to claim 1, wherein the second hollow shaft (410) has a first length that is longer than a second length of the tubular mesh member in a contracted state (see Figure 12; see Paragraph 0055).



Allowable Subject Matter
Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitation “a second core wire that includes a distal end joined to the second hollow shaft and a proximal end positioned further on the proximal side than the proximal end of the first hollow shaft”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771